GAYLA R. MAY CSR, RPR
                                  27th Judicial District Court
                                         P. O. Box 747
                                       Belton, TX 76513
                                        (254) 933-5270



                                      November 17, 2016


Mr. Jeffrey D. Kyle, Clerk
Third District of Texas
Court of Appeals
P. O. Box 12547
Capitol Station
Austin, TX 78711

       RE: Trial Court No. 72,147; Wilfred Warren Sheppard Vs. The State of Texas;
           27th District Court, Bell County, TX; Case No. 03-16-00702-CR

       RE: Trial Court No. 75,259; Anthony Dwayne Holmes, Jr. Vs. The State of
           Texas; 27th District Court, Bell County, TX; Case No. 03-16-00741-CR
                             03-16-00740-CR & 03-16-00742-CR
Dear Mr. Kyle:

In reference to the above-captioned appeals, I received notice of both appeals the beginning of
November and both appeals are due November 18, 2016. Because of a very heavy docket the
rest of the year and other transcripts, I am requesting an extension of time until January 15 in
order to have both Reporter's Records filed.
Thank you,


Gayla R. May
27th District Court
Official Court Reporter
Bell - Lampasas Counties